Not for Publication

                                 UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEW JERSEY


EAGLE FRUIT TRADERS, LLC,

                   Plaintiff,
                                                         Civil Action No. 18-14541 (ES) (SCM)
                   v.
                                                                         ORDER
ULTRA FRESH, LLC, et al.,
                   Defendants.


SALAS, DISTRICT JUDGE

       Before the Court is plaintiff Eagle Fruit Traders, LLC’s (“Plaintiff”) motion for default

judgment against defendants Ultra Fresh, LLC (“Ultra”), Michael Felix, and William Hidalgo

(collectively “Defendants”). (D.E. No. 17). Also before the Court is Ultra and Felix’s cross-

motion to set aside the entry of default. (D.E. No. 57). The Court having considered the relevant

submissions and having decided the motions without oral argument, see Fed. R. Civ. P. 78.1(b);

L. Civ. R. 78.1(b); and for the reasons stated in the Court’s accompanying Opinion;

       IT IS on this 4th day of November 2019,

       ORDERED that Ultra and Felix’s cross-motion to set aside the entry of default (D.E. No.

57) is DENIED; and it is further

       ORDERED that Plaintiff’s motion for default judgement (D.E. No. 17) is GRANTED-in-

part and DENIED-in-part: the Court DENIES Plaintiff’s motion as to Hidalgo without prejudice,

but GRANTS Plaintiff’s motion as to Ultra and Felix; and it is further

       ORDERED that to the extent Plaintiff wishes to pursue default judgment against Hidalgo,

Plaintiff may, within 20 days of this Order, file a letter brief (not to exceed 7 pages) and supporting
evidence addressing all the requirements of a motion for default judgment, particularly whether

Hidalgo was properly served and whether default judgment is appropriate in light of Hidalgo’s

apparent hospitalization; and it is further

         ORDERED that judgment as to Ultra and Felix will not issue at this time pending

Plaintiff’s supplementation of the record; within 20 days of this Order, Plaintiff must file a letter

brief and supporting evidence outlining Plaintiff’s request for attorneys’ fees, 1 costs, and interests;

and it is further

         ORDERED that the Clerk of Court TERMINATE docket entry numbers 17 and 57.


                                                                                  s/Esther Salas
                                                                                  Esther Salas, U.S.D.J.




1
         See United Auto. Workers Local 259 Soc. Sec. Dep’t v. Metro Auto Ctr., 501 F.3d 283, 290 (3d Cir. 2007)
(noting that the “starting point for determining the amount of a reasonable fee is the lodestar calculation,” which is
“the reasonable number of hours expended on the litigation multiplied by a reasonable hourly rate.” (internal quotation
marks omitted)); see also L. Civ. Rule 54.2.


                                                         -2-
